Order filed, November 30, 2022.




                                      In The

                       Fourteenth Court of Appeals
                                    ____________

                               NO. 14-22-00773-CV
                                 ____________

                          CYNTHIA MYNARD, Appellant

                                        V.

                    CHARLES ASHLEY DEGENHARDT, Appellee


                   On Appeal from the County Court at Law #4
                            Williamson County, Texas
                       Trial Court Cause No. 20-0860-CP4


                                      ORDER

      The reporter’s record in this case was due October 24, 2022. See Tex. R.
App. P. 35.1.   The court sent past due notice for the reporter’s record on
November 10, 2022. No response was received, and the record has not been filed
with the court. Because the reporter’s record has not been filed timely, we issue
the following order.

      We order Thomas M. McMinn, the court reporter, to file the record in this
appeal within 30 days of the date of this order.


                                   PER CURIAM


Panel Consists of Chief Justice Christopher and Justices Bourliot, and Wilson.